OPINION — AG — **** MOTORCYCLE-CRASH HELMET-REQUIREMENT **** TITLE 47 Ohio St. 1968 Supp., 40.105 [47-40.105](G), HAS A RELATIONSHIP TO THE PROTECTION OF THE INDIVIDUAL MOTORCYCLIST FROM HIMSELF BUT NOT TO THE PUBLIC HEALTH, SAFETY AND WELFARE. THEREFORE, SECTION 40.105(G), SUPRA REQUIRING ALL OPERATORS AND RIDERS OF MOTORCYCLES TO WEAR A CRASH HELMET WHILE OPERATING A MOTORCYCLE IS UNCONSTITUTIONAL SINCE IT HAS NO RELATIONSHIP TO THE GENERAL PUBLIC HEALTH, SAFETY AND WELFARE. CITE: ARTICLE V, SECTION 36, ARTICLE XI, SECTION 2 G. T. BLANKENSHIP ** SEE: OPINION NO. 75-250 (1975) **